             Case 2:19-cv-02289-JVS-DFM Document 44 Filed 05/24/19 Page 1 of 3 Page ID #:280




                1 HANSON BRIDGETT LLP
                  DOROTHY S. LIU, SBN 196369
                2 dliu@hansonbridgett.com
                  GILBERT J. TSAI, SBN 247305
                3 gtsai@hansonbridgett.com
                  WINSTON K. HU, SBN 306677
                4 whu@hansonbridgett.com
                  425 Market Street, 26th Floor
                5 San Francisco, California 94105
                  Telephone: (415) 777-3200
                6 Facsimile: (415) 541-9366
                7 Rhonda S. Goldstein #250387 (Counsel for Service)
                  rhonda.goldstein@ucop.edu
                8 Shondella M. Reed #249039
                  University of California
                9 Office of the General Counsel
                  1111 Franklin Street, 8th Floor
               10 Oakland, CA 94607-5200
                  Telephone: 510-987-9800
               11 Facsimile: 510-987-9757
               12 Attorneys for Defendant
                  THE REGENTS OF THE UNIVERSITY
               13 OF CALIFORNIA
               14
               15                         UNITED STATES DISTRICT COURT
               16                FOR THE CENTRAL DISTRICT OF CALIFORNIA
               17
               18 Cara O’Callaghan and Jenée Misraje,            Case No. 2:19-cv-02289-JVS (DFMx)
               19                Plaintiffs,                     DEFENDANT THE REGENTS OF
                                                                 THE UNIVERSITY OF
               20         v.                                     CALIFORNIA’S NOTICE OF
                                                                 MOTION AND MOTION TO
               21 Regents of the University of California;       DISMISS
                  Teamsters Local 2010; and Xavier
               22 Becerra, in his official capacity as           Date:     September 9, 2019
                  Attorney General of California,                Time:     1:30 p.m.
               23
                               Defendants.                       Crtrm.:   10C
               24                                                Judge:    Hon. James V. Selna
               25
               26
               27
               28
                                                                             Case No. 2:19-cv-02289-JVS (DFMx)
                    DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S NOTICE OF MOTION AND MOTION
15518744.1                                              TO DISMISS
             Case 2:19-cv-02289-JVS-DFM Document 44 Filed 05/24/19 Page 2 of 3 Page ID #:281




                1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                2         PLEASE TAKE NOTICE THAT on September 9, 2019, at 1:30 p.m. in the
                3 United States District Court for the Central District of California, located at the
                4 Ronald Reagan Federal Building and United States Courthouse, 411 West Fourth
                5 Street, Santa Ana, CA, 92701, in Courtroom 10C before the Honorable James V.
                6 Selna, Defendant The Regents of the University of California (“The Regents” or the
                7 “University”), will and hereby does move this Court for an order dismissing the
                8 Complaint of Plaintiffs Cara O’Callaghan and Jenée Misraje (“Plaintiffs”) against the
                9 University, with prejudice, pursuant to Federal Rule of Civil Procedure 12(b)(1) and
               10 12(b)(6) on the grounds that this Court lacks subject-matter jurisdiction and because
               11 Plaintiffs have failed to state a claim upon which relief can be granted.
               12         First, Plaintiffs’ claims against the University are barred by the Eleventh
               13 Amendment.        Second, the California Public Employment Relations Board has
               14 exclusive jurisdiction over Plaintiffs’ claims.       Third, Plaintiffs’ claims must be
               15 dismissed in their entirety because they voluntarily authorized the actions now
               16 challenged in their Complaint.
               17         This Motion is based on this Notice of Motion and the attached Memorandum
               18 of Points and Authorities, filed concurrently herewith, all of the pleadings, files, and
               19 records in this proceeding, all other matters of which the Court may take judicial
               20 notice, and any argument or evidence that may be presented to or considered by the
               21 Court prior to its ruling.
               22 / / /
               23 / / /
               24 / / /
               25 / / /
               26 / / /
               27 / / /
               28 / / /
                                                            -1-              Case No. 2:19-cv-02289-JVS (DFMx)
                    DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S NOTICE OF MOTION AND MOTION
15518744.1                                              TO DISMISS
             Case 2:19-cv-02289-JVS-DFM Document 44 Filed 05/24/19 Page 3 of 3 Page ID #:282




                1         This motion is made following the conference of counsel pursuant to Central
                2 District Local Rule 7-3 which took place on May 17, 2019.
                3
                4 DATED: May 24, 2019                            HANSON BRIDGETT LLP
                5
                6
                                                           By:         /s/ Gilbert J. Tsai
                7
                                                                 DOROTHY S. LIU
                8                                                GILBERT J. TSAI
                                                                 WINSTON K. HU
                9                                                Attorneys for Defendant
               10                                                THE REGENTS OF THE UNIVERSITY
                                                                 OF CALIFORNIA
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                            -2-              Case No. 2:19-cv-02289-JVS (DFMx)
                    DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S NOTICE OF MOTION AND MOTION
15518744.1                                              TO DISMISS
